 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAYQUAN RAY BROWN, et al.,                        Case No. 1:19-cv-00465-LJO-SAB

12                  Plaintiffs,                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13          v.                                         ACTION FOR FAILURE TO COMPLY AND
                                                       FAILURE TO PROSECUTE
14   THE CITY OF CLOVIS, et al.,
                                                       (ECF No. 13)
15                  Defendants.

16

17         Rayquan Ray Brown and Lafrance Ray Brown (collectively “Plaintiffs”) filed this civil

18 rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States magistrate

19 judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20         On August 28, 2019, the magistrate judge filed a findings and recommendations

21 recommending dismissing this action for Plaintiffs’ failure to comply with court orders and

22 failure to prosecute. The findings and recommendations was served on Plaintiffs and contained

23 notice that any objections to the findings and recommendations were to be filed within thirty

24 days from the date of service. The period for filing objections has passed and no objections have

25 been filed.

26         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

27 de novo review of this case. Having carefully reviewed the entire file, the court finds the

28 findings and recommendations to be supported by the record and by proper analysis.


                                                   1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The findings and recommendations, filed August 28, 2019, is ADOPTED IN

 3              FULL;

 4        2.    This action is DISMISSED WITHOUT PREJUDICE for Plaintiffs’ failure to

 5              comply with court orders and failure to prosecute; and

 6        3.    The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9     Dated:   October 4, 2019                       /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
